DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections – Form of Claims
Claim 18 is objected to because of the following informalities:  Each claim must end with a period. MPEP 608.01(m). Currently, claim 18 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 –
Indefinite Language and Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Applicant is advised to remove “such as” from the claim (at each instance that the phrase occurs).
Regarding claim 19, the phrase “(% by wt.)” is unclear, since the claim recites a ratio. A ratio is a unit-less value, and as such, the phrase “(% by wt.)” is unnecessary. The Applicant is advised to remove “(% by wt.)” from the claim.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Thomson et al (US 2017/0367939 A1).
Regarding claims 1-3 and 6, Thomson taught an oral care composition [title] comprising: zinc oxide, zinc citrate, zinc lactate, and combinations thereof; a first source of stannous, a second source of stannous, wherein the second source of stannous comprises stannous pyrophosphate [abstract]; hydroxyethylcellulose and carrageenan [0047]. 

Regarding claim 5, Thomson taught [0015] wherein the zinc citrate is present in an amount of from 0.25 to 1.0 wt. % and, zinc oxide is present in an amount of from 0.75 to 1.25 wt. %.
Regarding claims 9-10, Thomson taught [0026] stannous fluoride.
Regarding claims 11, and 13-14, Thomson taught tetrapotassium pyrophosphate [0030] and sodium tripolyphophate [0032].
Regarding claim 12, Thomson taught [0029] alkali phosphate salts at 1-20 %.
Regarding claim 15, Thomson taught [0064-0067] zinc oxide at 1.0 %; zinc citrate at 0.5 %; stannous pyrophosphate at 1.0 % and tetrasodium pyrophosphate at 2.0 %.
Regarding claim 17, Thomson taught [0073] a citrate buffer system comprising tri-sodium citrate and citric acid.
Regarding claim 22, Thomson taught [0079] a toothpaste, transparent paste, gel, mouth rinse, spray and chewing gum.
Regarding claim 23, Thomson taught [claim 19] a method to improve oral health comprising applying an effective amount of the oral composition, wherein the oral care composition is applied to the oral cavity of a subject in need thereof.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2017/0367939 A1).
Thomson is believed to be anticipatory as described above, but, in the interest of completeness of prosecution, purely arguendo, and for the purposes of this ground of rejection only, Thomson will be interpreted as if it is not anticipatory. 
In that case, Thomson disclosed the individual elements of the Applicant’s claimed combination. For example, Thomson taught an oral care composition [title] comprising: zinc oxide, zinc citrate, zinc lactate, and combinations thereof; a first source of stannous, a second source of stannous, wherein the second source of stannous comprises stannous pyrophosphate [abstract]; hydroxyethylcellulose and carrageenan [0047]. 
Thomson does not appear patentably distinct from the claimed invention. Nevertheless, it would have been prima facie obvious to have made Thomson’s combination, because Thomson taught oral care compositions and methods thereof [abstract and title]. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Thomson reads on claims 1-3 and 6.

The instant claim 4 recites the ratio of zinc oxide to zinc citrate at 1.5:1 to 4.5:1. The instant claim 5 recites zinc citrate at 0.25 to 1.0 %; the claim further recites zinc oxide at 0.75 to 1.25 %. Thomson taught zinc oxide at about 1.0 wt. % and zinc citrate at about 0.5 wt. %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 9-10 are rendered prima facie obvious because Thomson taught stannous fluoride as the first stannous ion source [claims 9-10].
Claims 11-14 are rendered prima facie obvious because Thomson taught alkali phosphate salts in amounts of 1-20 %, including tetrapotassium pyrophosphate and sodium tripolyphosphate [0029-0033].
The instant claim 12 recites 1-20 % alkali phosphate salt. Thomson taught 1-20 % alkali phosphate salts. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 15 is rendered prima facie obvious because Thomson taught [0063-0067] zinc oxide at about 1.0 %; zinc citrate at about 0.5 % stannous pyrophosphate at about 1.0 % and tetrasodium pyrophosphate at about 2.0 %.
Claim 17 is rendered prima facie obvious because Thomson taught trisodium citrate and citric acid [0131].
Claims 18-21 are rendered prima facie obvious because Thomson taught thickening agents (e.g., hydroxyethyl cellulose and carrageenan) in amounts of about 0.5 % to about 5.0 % [0119].

Claim 22 is rendered prima facie obvious because Thomson taught toothpastes, transparent pastes, gels, mouth rinses, sprays and chewing gum [0127].
Claim 23 is rendered prima facie obvious because Thomson taught [claim 19] a method to improve oral health comprising applying an effective amount of the oral composition, wherein the oral care composition is applied to the oral cavity of a subject in need thereof.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/631,003, in view of Thomson et al (US 2017/0367939 A1). 

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 15, 17-20 and 22 of copending Application No. 15/630,465, in view of Thomson et al (US 2017/0367939 A1). 

Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the oral care composition except for a gum system comprising hydroxyethyl cellulose and carrageenan. The instant claims require a gum system comprising hydroxyethyl cellulose and carrageenan. Further, the instant claims 18-21 limit the amounts of the gum system, and components thereof.
However, Thomson taught Thomson oral care compositions comprising thickening agents (e.g., hydroxyethyl cellulose and carrageenan) in amounts of about 0.5 % to about 5.0 % [0119].
Thus, it would have been prima facie obvious to one of ordinary skill in the art to include hydroxyethyl cellulose and carrageenan in amounts of about 0.5 % to about 5.0 % within the copending formulations. An ordinarily skilled artisan would have been motivated to formulate the oral care composition, as taught by Thomson.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.


Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/704,265, in view of Thomson et al (US 2017/0367939 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the oral care composition except for a gum system comprising hydroxyethyl cellulose and carrageenan. The instant claims require a gum system comprising hydroxyethyl cellulose and carrageenan. Further, the instant claims 18-21 limit the amounts of the gum system, and components thereof. The instant claims also require a method to improve oral health, which is not recited by the copending claims.
However, Thomson taught Thomson oral care compositions comprising thickening agents (e.g., hydroxyethyl cellulose and carrageenan) in amounts of about 0.5 % to about 5.0 % [0119]. Additionally, Thomson taught [claim 19] a method to improve oral health comprising applying an effective amount of the oral composition, wherein the oral care composition is applied to the oral cavity of a subject in need thereof.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to include hydroxyethyl cellulose and carrageenan in amounts of about 0.5 % to about 5.0 % within the copending formulation. An ordinarily skilled artisan would have been motivated to formulate the oral care composition, and to improve oral health, as taught by Thomson.


Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,966,910 B2, in view of Rege et al (USP 10,966,910). 
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,646,420 B2, in view of Rege et al (USP 10,966,910). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued claims recite all of the features instantly recited for the oral care composition except for a gum system comprising hydroxyethyl cellulose and carrageenan. The instant claims require a gum system comprising hydroxyethyl cellulose and carrageenan. Further, the instant claims 18-21 limit the amounts of the gum system, and components thereof.
However, Rege taught oral care compositions [title and abstract] comprising thickening agents (e.g., hydroxyethyl cellulose and carrageenan) in amounts of about 0.5 % to about 5.0 % [col 10, lines 20-34].
Thus, it would have been prima facie obvious to one of ordinary skill in the art to include hydroxyethyl cellulose and carrageenan in amounts of about 0.5 % to about 5.0 % within the issued formulation. An ordinarily skilled artisan would have been motivated to formulate the oral care composition, as taught by Rege.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612